 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   ERIC ARGUELLO,                                         Case No. 1:18-cv-00383-DAD-JDP

10                    Petitioner,                           ORDER GRANTING PETITIONER’S
                                                            MOTION TO AMEND PETITION FOR
11             v.                                           WRIT OF HABEAS CORPUS AND
                                                            SETTING BRIEFING SCHEDULE
12   W. L. MUNIZ,
                                                            ECF No. 22
13                   Respondent.
14

15        Petitioner Eric Arguello, a state prisoner represented by counsel, seeks a writ of habeas

16   corpus under 28 U.S.C. § 2254. Petitioner moves to amend his petition, ECF No. 22, and

17   respondent does not oppose, ECF No. 26. The court will grant petitioner’s motion to amend and

18   set a new briefing schedule.

19    Order
20        1.        Petitioner’s motion to amend petition, ECF No. 22, is granted.

21        2.        Within sixty (60) days of the date of service of this order, respondent must file a

22                  response to the petition.

23        3.        A response may be one of the following:

24                     A. An answer addressing the merits of the petition. Any argument by respondent

25                         that petitioner has procedurally defaulted a claim must be raised in the answer,

26                         which must also address the merits of petitioner’s claims.

27                     B. A motion to dismiss the petition.

28


                                                        1
 1            4.       Within sixty (60) days of the date of service of this order, respondent must file all     `

 2                     transcripts and other documents necessary for resolving the issues presented in the

 3                     petition. See Rules Governing Section 2254 Cases, Rule 5(c).

 4            5.       If respondent files an answer to the petition, petitioner may file a traverse within

 5                     thirty (30) days of the date of service of respondent’s answer. If no traverse is filed

 6                     within thirty days, the petition and answer are deemed submitted.

 7            6.       If respondent moves to dismiss, petitioner must file an opposition or statement of

 8                     non-opposition within twenty-one (21) days of the date of service of respondent’s

 9                     motion. Any reply to an opposition to the motion to dismiss must be filed within

10                     seven (7) days after the opposition is served. The motion to dismiss will be

11                     considered submitted twenty-eight (28) days after the service of the motion or when

12                     the reply is filed, whichever comes first. See Local Rule 230(l).

13            If any party requires additional time, that party should file a motion for amendment of the

14    schedule before a deadline has passed and explain in detail why the party cannot comply with this

15    schedule.

16
     IT IS SO ORDERED.
17

18
     Dated:        January 8, 2019
19                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                           2
